Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
	Acknowledgement is hereby made of receipt and entry of the communication filed 21 December, 2020. Claims 63-67, 69-80, and 82-98 are pending in the instant application. Newly submitted claims 94-97 are directed to an invention that is independent or distinct from the invention originally claimed. The claims are directed toward structurally/functionally distinct products and methods of use. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Claims 77-80 and 94-97 have been withdrawn from consideration as being directed to a non-elected invention. See 37 C.F.R. § 1.142(b) and M.P.E.P. § 821.03. Claims 63-67, 69-76, 82-93, and 98 are currently under examination.

37 C.F.R. § 1.84
	The drawings filed 21 December, 2020, have been reviewed and are acceptable.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The previous rejection of claims 81 and 82 under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention, is hereby withdrawn in response to Applicants’ amendment.

35 U.S.C. § 112(d)

The following is a quotation of 35 U.S.C. § 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The previous rejection of claim 67 under 35 U.S.C. § 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, is hereby withdrawn in response to Applicants’ claim interpretation. Applicants’ assert the claims are directed toward an Ab wherein the CDRHs and CDRLs are invariant (to the degree set forth in the recited SEQ ID NOS.:) and the framework regions (FRs) of the VL and VL chains contain upwards of 20% genetic variation.

35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the 

Written Description
Claims 63-67, 69-76, and 82 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Amgen, Inc. v. Sanofi, 872 F.3d 1367, 124 U.S.P.Q.2d 1354 (Fed. Cir. 2017). AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 111 U.S.P.Q.2d 1780 (Fed. Cir. 2014). Univ. of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 920, 69 U.S.P.Q.2d 1886, (Fed. Cir. 2004). Enzo Biochem, Inc. v. Gen-Probe, Inc., 296 F.3d 1316, 63 U.S.P.Q.2d 1609, (Fed. Cir. 2002). Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 U.S.P.Q.2d 1398, (Fed. Cir. 1997). Fiers v. Revel Co., 984 F.2d 1164, 25 U.S.P.Q.2d 1601, (Fed. Cir. 1993). Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 U.S.P.Q.2d 1016, (Fed. Cir. 1991). In re Rasmussen, 650 F.2d 1212, 211 U.S.P.Q. 323 (C.C.P.A. 1981). In re Wertheim, 541 F.2d 257, 191 U.S.P.Q. 90 (C.C.P.A. 1976).
	The crux of the statutory requirement governing written description is whether one skilled in the art, familiar with the practice of the art at the time of the filing date, could reasonably have found the later claimed invention in the specification as filed. In re Kaslow, 707 F.2d 1366, 1375, 217 U.S.P.Q. 1089, 1096 (Fed. Cir. 1983). In re Wilder, 736 F.2d 1516, 1520 222 U.S.P.Q. 349, 372 (Fed. Cir. 1984, cert. denied, 469 U.S. 1209 (1985). Texas Instruments, Inc. v. International Trade Comm’n, 871 F.2d 1054, 1063, 10 U.S.P.Q.2d 1257, 1263 (Fed. Cir. In re Wertheim, 541 F.2d 257, 263, 191 U.S.P.Q. 90, 97 (C.C.P.A. 1976). In re Driscoll, 562 F.2d 1245, 1250, 195 U.S.P.Q. 434, 438 (C.C.P.A. 1977). It is also important to remember that the true issue in question is not whether the specification enables one of ordinary skill in the art to make the later claimed invention, but whether or not the disclosure is sufficiently clear that those skilled in the art will conclude that the applicant made the invention having the specific claim limitations. Martin v. Mayer, 823 F2d 500, 505, 3 U.S.P.Q.2d 1333, 1337 (Fed. Cir. 1987).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor has possession of the claimed invention. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 U.S.P.Q.2d 1961, 1966 (Fed. Cir. 1997). The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 U.S.P.Q.2d 1895, 1905 (Fed. Cir. 1996).
The guidelines for determining if patent claims comply with the written description requirement of 35 U.S.C. § 112, first paragraph, include the following: 1) Determining the full claim breadth. 2)	Comparing the claim breadth with the scope of support provided by the disclosure. 3) Determining if one skilled in the art would recognize at the time of filing that applicants were in possession of the claimed invention. The following factors should be considered in making such an assessment: a) Actual reduction to practice. b) Disclosure of structural characteristics (through drawings or chemical formulas). c) Disclosure of relevant identifying characteristics including a complete or partial structure, physical or chemical properties, and functional characteristics coupled with a known or disclosed structural/functional correlation. d) Method of making the claimed invention. e) The level of skill and knowledge in the art. f) Predictability of the art. 4) Consider the aforementioned factors and determine if a representative number of species have been provided to conclude that Applicant was in possession of the claimed invention at the time of filing.
	Claim 63 is directed toward an isolated antibody or antigen-binding fragment thereof comprising a binding domain that specifically binds to an epitope in the internal fusion loop of a filovirus glycoprotein, wherein the binding domain comprises a heavy chain variable region (VH) and a light chain variable region (VL); (a) wherein the VH comprises heavy chain complementarity determining regions CDRH1, CDRH2, and CDRH3; wherein CDRH1 one or two single amino acid substitutions, wherein the substitutions are at positions X1 and/or X2 of G-Y-Y-X1-W-X2 (SEQ ID NO: 9); wherein CDRH2 comprises SEQ ID NO: 4, or SEQ ID NO: 4 with one, two, or three single amino acid substitutions; and wherein CDRH3 comprises SEQ ID NO: 5 or SEQ ID NO: 5 with one, two, or three single amino acid substitutions, wherein the substitutions are at positions X1, X2, X3, X4, X5, X6, X7, X8, X9, X10, X11, and/or X12 of D-X1-G-X2-T-I-F-X3- X4-X5-I-X6-X7-W-X8-X9-X10-D-X12 (SEQ ID NO: 10); and (b) wherein the VL comprises light chain complementarity determining regions CDRL1, CDRL2, and CDRL3; wherein CDRL1 comprises SEQ ID NO: 6, or SEQ ID NO: 6 with one, two, or three single amino acid substitutions; wherein CDRL2 comprises SEQ ID NO: 7, or SEQ ID NO: 7 with one, two, or three single amino acid substitutions; and wherein CDRL3 comprises SEQ ID NO: 8, or SEQ ID NO: 8 with one, two, or three single amino acid substitutions. Claim 67 references an antibody, or fragment thereof, wherein the VH and VL chains comprise at least 80% amino acid sequence identity to the parent CA45 VH and VL chains (SEQ ID NOS.: 1 and 2, respectively).
As previously set forth the claim breadth clearly encompasses an inordinate number of antibody species. Claim 63 allows for multiple amino acid substitutions in all three CDRH and CDRL regions. The CDRH regions may comprise between three to eight amino acid substitutions and the CDRL regions may comprise between three to nine amino acid substitutions. CDRH1-3 comprise the following amino acid sequences: G-Y-Y-X1-W-X2, G-N-I-D-N-S-A-S-T-N-Y-N-P-S-L-K-T, and D-X1-G-X2-T-I-F-X3-X4-X5-I-X6-X7-W-X8-X9-X10-D-X11, respectively. CDRL1-3 comprise the following amino acid sequences: R-A-S-Q-S-I-S-N-N-L-A, A-A-S-N-L-A, and Q-Q-H-N-T-L-P-L-T, respectively. The disclosure describes the isolation and characterization of a single anti-EBOV mAb, designated CA45. CA45 comprises the following CDRH1-3 amino acid sequences: G-Y-Y-H-W-H and VL CDR regions to identify putative contact residues. However, this procedure involves changing a single amino acid residue in any given CDR to alanine. This procedure does not identify which other single amino acid residues can be used to replace the native sequence while retaining the desired antibody characteristics. This procedure also fails to examine the effects of multiple amino acid substitutions in the CDR regions on antigen-antibody binding. As previously set forth, it has been well-documented that single and multiple amino acid substitutions in both the CDRs, as well as, the framework regions (FRs) can have unpredictable effects on antigen-antibody binding interactions (Chen et al., 1992; Li et al., 1996; Winkler et al., 2000; Kala et al., 2002). Single or multiple amino acid substitutions in the CDRs in particular frequently reduce or eliminate antigen-binding. Considering the unpredictability associated with CDR amino acid replacement and the lack of experimental support, the skilled artisan would reasonably conclude that Applicants were not in possession of the claimed invention at the time of filing. As previously set forth, amendment of the claim language to recite an isolated and/or purified antibody comprising the VH and VL chains of CA45, or an antibody comprising the CDRH1-3 and CDRL1-3 regions, that retains the original Ab-binding specificity of CA45, would be acceptable.
	Applicants’ traverse and submit that alanine-scanning mutagenesis was performed to identify critical contact residues within any given CDR (Fig. 3B). The Examiner does not dispute these findings. However, this analysis does not tell the skilled artisan which single or multiple amino acid substitutions can be tolerated. invariant CDRs. The claimed invention differs considerably from this example because it allows for multiple amino acid substitutions throughout both the CDRH1-3 and CDRL1-3 regions. As set forth supra, single and multiple amino acid substitions can abrogate, or significantly reduce, the binding affinity of the antibody for its cognate antigen. While the disclosure identifies putative contact residues, it failed to identify which combination of amino acid substitutions will produce an antibody with the desired binding characteristics.

Scope of Enablement
Claims 82 and 98 are rejected under 35 U.S.C. § 112(a), first paragraph, because the specification does not reasonably enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. Claims 82 and 98 are directed toward a method for preventing or treating filovirus infection in a subject, comprising administering to a subject in need thereof an effective amount of the antibody or antigen binding fragment thereof of claim 63 or 83. Claim 63 is directed toward an isolated antibody or antigen-binding fragment thereof comprising a binding domain that specifically binds to an epitope in the H) and a light chain variable region (VL); (a) wherein the VH comprises heavy chain complementarity determining regions CDRH1, CDRH2, and CDRH3; wherein CDRH1 comprises SEQ ID NO: 3 or SEQ ID NO: 3 with one or two single amino acid substitutions, wherein the substitutions are at positions X1 and/or X2 of G-Y-Y-X1-W-X2 (SEQ ID NO: 9); wherein CDRH2 comprises SEQ ID NO: 4, or SEQ ID NO: 4 with one, two, or three single amino acid substitutions; and wherein CDRH3 comprises SEQ ID NO: 5 or SEQ ID NO: 5 with one, two, or three single amino acid substitutions, wherein the substitutions are at positions X1, X2, X3, X4, X5, X6, X7, X8, X9, X10, X11, and/or X12 of D-X1-G-X2-T-I-F-X3- X4-X5-I-X6-X7-W-X8-X9-X10-D-X12 (SEQ ID NO: 10); and (b) wherein the VL comprises light chain complementarity determining regions CDRL1, CDRL2, and CDRL3; wherein CDRL1 comprises SEQ ID NO: 6, or SEQ ID NO: 6 with one, two, or three single amino acid substitutions; wherein CDRL2 comprises SEQ ID NO: 7, or SEQ ID NO: 7 with one, two, or three single amino acid substitutions; and wherein CDRL3 comprises SEQ ID NO: 8, or SEQ ID NO: 8 with one, two, or three single amino acid substitutions. Claim 98 requires the administration of an antibody comprising the CDRH1-3 of SEQ ID NOS.: 3-5 and the CDRL1-3 of SEQ ID NOS.: 6-8.
	The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965).  The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
1)	The claim breadth clearly encompasses an inordinate number of antibody variants. Claim 63 allows for multiple amino acid substitutions in all three CDRH and CDRL regions. The CDRH regions may comprise between three to eight amino acid substitutions and the CDRL regions may comprise between three to nine amino acid substitutions. CDRH1-3 comprise the following amino acid sequences: G-Y-Y-X1-W-X2, G-N-I-D-N-S-A-S-T-N-Y-N-P-S-L-K-T, and D-X1-G-X2-T-I-F-X3-X4-X5-I-X6-X7-W-X8-X9-X10-D-X11, respectively. CDRL1-3 comprise the following amino acid sequences: R-A-S-Q-S-I-S-N-N-L-A, A-A-S-N-L-A, and Q-Q-H-N-T-L-P-L-T, respectively.
2)	The disclosure fails to provide a sufficient number of working embodiments. It is noted that alanine-scanning mutagenesis was performed on both the VH and VL CDR regions to identify putative contact residues. However, this procedure involves changing a single amino acid residue in any given CDR to alanine. This procedure does not identify which other single amino acid residues can be used to replace the native sequence while retaining the desired antibody characteristics. This procedure also fails to examine the effects of multiple amino acid substitutions in the CDR regions on antigen-antibody binding.
3)	It has been well-documented that single and multiple amino acid substitutions in both the CDRs, as well as, the framework regions (FRs) can have unpredictable effects on antigen-antibody binding interactions (Chen et al., 1992; Li et al., 1996; Winkler et al., 2000; Kala et al., 2002). The disclosure failed to perform any functional studies on the parent mAb CA45 demonstrating which 
4)	Filoviral disease is characterized by uncontrolled virus replication and the activation of excessive inflammatory responses. Human infections are frequently acquired by direct contact with infected bodily fluid and the virus presumably enters through breaks in the skin or mucosal surfaces (Messaoudi et al., 2015). Thus, it seems unlikely that an Ab-based immunotherapeutic would be capable of preventing infection in this setting. However, it may be effective at treating or neutralizing viral infection. Moreover the development of immunotherapeutics for treating EBOV infection has been problematic (Saphire and Aman, 2016).
	Accordingly, when all the aforementioned factors are considered in toto, the skilled artisan would reasonably conclude that the claimed application is not enabled in a manner commensurate with the claim scope. Amendment of the claim language to recite a method for treating EBOV infection (or inhibiting viral replication) in a subject comprising administering a therapeutic composition comprising mAb CA45 would be acceptable.
	Applicants traverse and submit the alanine-scanning mutagenesis studies disclosed in the specification provide sufficient enablement for the claimed invention. This argument is clearly not persuasive. This analysis does not tell the skilled artisan which single or multiple amino acid substitutions can be tolerated. Single amino acid substitutions can interfere with direct contact between the antigen and antibody. Multiple amino acid substitutions can alter the tertiary configuration of the antibody which can also lead to reduced binding affinity. The specification fails to disclose the preparation and characterization of any CA45 variants comprising single or multiple amino substitutions, other than the recited mutagenesis experiment. Moreover, the disclosure also fails to demonstrate the claimed antibodies would be effective 

Allowable Subject Matter
	Newly presented claims 83-93, directed toward a CA45 variant comprising the invariant CDRs set forth in SEQ ID NOS.: 3-8, appear to be free of the prior art of record and are allowable.

Action Is Final
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries 

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648

24 March, 2021